Citation Nr: 0021368	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  98-21 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Attorney L. Ringle


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1941 to 
March 1946.  The veteran died in January 1997.  The appellant 
is the veteran's widow.

This appeal arises from an August 1997 rating decision of the 
New York regional office (RO) which denied service connection 
for the cause of the veteran's death.  The notice of 
disagreement was received in April 1998.  The statement of 
the case was issued in August 1998.  The appellant's 
substantive appeal was received in September 1998.

REMAND

The appellant was scheduled to appear at a Travel Board 
hearing before a Member of the Board of Veterans' Appeals 
(Board) at the RO on July 13, 2000.  The appellant failed to 
report for her scheduled hearing.  In a letter dated July 24, 
2000, the appellant, through her attorney, contacted the 
Board and requested that the hearing be rescheduled.  The 
appellant's attorney indicated that neither he nor the 
appellant had received notification of the scheduled hearing.  

In August 2000, a Member of the Board granted the appellant's 
motion for a new hearing under 38 C.F.R. § 20.704(c) (1999), 
based upon good cause shown.


Under the circumstances of this case, as discussed above, the 
Board finds that Remand to the RO is necessary, for the 
following action:

As to the issues set forth on the first page 
of this decision, the RO should schedule the 
veteran for a personal hearing before a 
traveling Member of the Board at the RO.  

Thereafter, the case should be returned to the Board for 
appellate review, if in order.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 
12 Vet.App. 369 (1999).  The purpose of this REMAND is to 
afford the appellant due process of law.  The Board does not 
intimate any opinion, either legal or factual, as to the 
ultimate determination warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).


